Citation Nr: 1410866	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-24 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disorder (claimed as flat feet).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a neck disability (claimed as cervical strain).

3.  Whether new and material evidence has been received to reopen a claim of service connection for Hepatitis C.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral leg disability (claimed as sciatic nerve disorder).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1972 to April 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

At the February 2012 Travel Board hearing, the Veteran raised the matter of service connection for a back disorder.  Service connection for a back disorder (lumbosacral strain) was denied by a final November 1984 rating decision; hence, new and material evidence to reopen is required prior to de novo consideration of such claim.  As a claim to reopen has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Service connection for cervical strain, Hepatitis C, a bilateral foot disorder (flat feet), and a bilateral leg disorder (claimed as sciatic nerve disorder) was denied by unappealed rating decisions.  The question of whether new and material evidence has been received to reopen these claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d 1366.  The Board has characterized the claims accordingly. 

The claims of service connection for cervical strain, Hepatitis C and a bilateral leg disability (sciatic nerve disorder) on de novo review are being remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed June 2004 rating decision denied service connection for flat feet, based essentially on findings that such disability preexisted service and was not permanently aggravated therein; an unappealed January 2007 rating decision continued the denial.

2.  Evidence received since the January 2007 rating decision does not tend to show that flat feet did not pre-exist service or increased in severity therein, does not relate to an unestablished fact necessary to substantiate the claim of service connection for flat feet; and does not raise a reasonable possibility of substantiating such claim.

3.  A November 1984 unappealed rating decision denied service connection for cervical strain based essentially on a finding that there was no nexus between any such current disability and the conditions for which he was treated in service; an unappealed April 2006 rating decision continued the denial.

4.  Evidence received since the April 2006 rating decision includes the Veteran's February 2012 hearing testimony that he was treated for neck complaints within three weeks following his discharge from military service and that such complaints have persisted since; relates to the unestablished fact necessary to substantiate the claim of service connection for a cervical spine disability; and raises a reasonable possibility of substantiating such claim.

5.  An unappealed June 2004 rating decision denied service connection for Hepatitis C based essentially on a finding that such disability was not shown and, if present, was unrelated to the Veteran's military service; an unappealed April 2006 rating decision continued the denial.

6.  Evidence received since the April 2006 rating decision includes the Veteran's February 2012 sworn hearing testimony that Hepatitis C was diagnosed within three weeks following his discharge from military service; relates to an unestablished fact necessary to substantiate the claim of service connection for Hepatitis C; and raises a reasonable possibility of substantiating such claim.

7.  An April 2006 rating decision denied service connection for a leg disorder essentially on the basis that the Veteran was not shown to have a leg disorder that was incurred in or caused by his military service. 

8.  Evidence received since the April 2006 rating decision includes the Veteran's February 2012 hearing testimony that he was treated for sciatica in both legs following his discharge from service and that related symptoms have continued to the present; relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral leg disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the claim of service connection for a bilateral foot disorder (claimed as flat feet) may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received and claims of service connection for cervical strain, Hepatitis C and a bilateral leg disability (a sciatic nerve disorder) may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  A May 2010 letter provided notice in accordance with Kent, and explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record; it is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

At the February 2012 Travel Board hearing before the undersigned, the Veteran was again advised of what evidence is needed to reopen and substantiate the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Regarding service connection for cervical strain, Hepatitis C and a bilateral leg disability, inasmuch as this decision reopens such claims, there is no need to belabor the impact of the VCAA on the matters (as any notice or duty to assist omission is harmless.

Regarding the claim pertaining to flat feet, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The Court has held that whether new and material evidence raises a reasonable possibility of substantiating a claim is a low threshold requirement.  The Court interpreted the language of 38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Flat Feet

An unappealed June 2004 rating decision denied service connection for flat feet, based essentially on findings that such disability preexisted service and was not permanently aggravated therein.  An unappealed January 2007 rating decision continued the denial; the Veteran did not submit new and material evidence within a year following, and that decision also is final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the January 2007 rating decision included the Veteran's STRs which show that bilateral pes planus was noted on September 1971 pre-induction examination.  The STRs are silent for any subsequent complaints of foot pain; physical examination and medical history on service separation examination did not note any foot complaints. Postservice treatment records were silent for foot complaints.  

Pertinent evidence received since the January 2007 rating decision consists of the Veteran's February 2012 Travel Board hearing testimony.  He reported that his bilateral foot disability is due to stress and marching during basic training.  He testified that he has not been seen/treated for flat feet.  

Because service connection for pes planus was denied in January 2007 based on a finding that it pre-existed service and was not aggravated therein, for evidence to be new and material in this matter, it would have to tend to show that either the condition did not pre-exist or that it was permanently aggravated (increased in severity) therein. 

While the Travel Board hearing testimony added to the record since the January 2007 rating decision is new evidence in the sense that it was not considered in that decision, it is not material evidence.  The Veteran's testimony that his bilateral foot condition is the result of physical stress and marching in service and that he has not been treated for foot complaints does not tend to show either that flat feet did not pre-exist or that such disability increased in severity during service.   

In summary, no additional competent evidence received since the January 2007 rating decision is new evidence that tends to prove that the Veteran's bilateral foot condition did not exist prior to service or show that it was permanently aggravated by service.  Therefore, the additional evidence does not address an unestablished fact necessary to substantiate the claim; does not raise a reasonably possibility of substantiating the claim; and is not material.  Accordingly, the claim of service connection for a bilateral foot disability (flat feet) may not be reopened.

Cervical Strain, Hepatitis C and Bilateral Leg Disorder

An unappealed November 1984 rating decision denied service connection for cervical strain based essentially on a finding that there was no nexus between the Veteran's then current neck symptoms and the complaints for which he was seen in service.  An unappealed June 2004 rating decision denied service connection for Hepatitis C based essentially on findings that such disability was not shown and, if present, was unrelated to the Veteran's military service.  An April 2006 rating decision continued both denials.  The unappealed April 2006 rating decision also denied service connection for a leg disorder, essentially on the basis that it was not shown that the Veteran had a leg disability that was incurred in or caused by military service.  He did not submit new and material evidence as to any of these claims within a year following the April 2006 rating decision.

The evidence of record at the time of the April 2006 rating decision consisted of the Veteran's STRs which showed treatment for complaints of neck pain and private treatment records (including some from Albert Einstein Medical Center) which showed treatment for complaints of radiating right leg pain.  The record was silent for a diagnosis of or treatment for Hepatitis C.  

At the February 2012 Travel Board hearing, the Veteran testified that he was treated at Einstein Medical Center for cervical strain, Hepatitis C and bilateral leg complaints within three weeks after his discharge from military service.  He further testified that he has continued to receive treatment for his claimed disabilities at Einstein Medical Center.  His sworn testimony is presumed credible for the purposes of reopening.  See Fortuck, supra. 

The Board finds that the evidence received since the April 2006 rating decision, addresses unestablished facts necessary to substantiate the claims of service connection for cervical strain, Hepatitis C and a bilateral leg disorder.  Evidence of treatment for such disabilities within three weeks after separation from service would be strong supporting evidence that the disabilities were incurred or aggravated in service, and would raise a reasonable possibility of substantiating the claims.  Furthermore, as a layperson, the Veteran is competent to observe that he has had continuity of complaints related to neck and bilateral leg disabilities since service.  Consequently, particularly in light of the "low threshold" standard for reopening outlined by the Court in Shade, supra, the Board finds that the Veteran's sworn testimony is new and material evidence, and that the claims of service connection for cervical strain, Hepatitis C, and a bilateral leg disability must be reopened.  De novo consideration of these claims is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a bilateral foot disorder (flat feet) is denied.

The appeal to reopen the claims of service connection for cervical strain, Hepatitis C and a bilateral leg disability is granted.


REMAND

At the February 2012 Travel Board hearing, the Veteran testified that within three weeks after his discharge from military service he was treated for cervical strain, Hepatitis C and bilateral leg complaints at the Einstein Medical Center, and has continued to receive treatment for his claimed disabilities there since.  Records of such treatment (if available) would be strong supporting evidence for the Veteran's claims, and must be sought.  

Regarding bilateral leg disability, at the February 2012 Travel Board hearing, the Veteran alleged that such disability is secondary to his low back disability.  As the matter of service connection for a low back disability is being referred to the AOJ for appropriate action and adjudication (and the petition to reopen a claim of service connection for a bilateral leg disability is "inextricably intertwined" with such claim), appellate consideration of the service connection for a bilateral leg disability claim must be deferred pending resolution of the back disability claim.

The case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of evaluation and/or treatment he has received for cervical strain, Hepatitis C and bilateral leg disability since his discharge from military service, and to provide the authorizations necessary for VA to secure records of any such private treatment.  The RO should secure for the record complete clinical records from 1974 to the present of the evaluations/treatment from all providers identified (to specifically include the Einstein Medical Center).  If any private provider does not respond to an RO request for records, the Veteran and his attorney should be so advised, and reminded that ultimately it is his responsibility to ensure that private records are received.  If any records sought are unavailable, it must be determined for the record whether that is so because the records were lost or destroyed, or whether it is so because the identified evaluation or treatment is not shown.

2.  Thereafter, the RO should review the record, arrange for any follow-up development indicated (e.g., VA examination(s) to secure nexus opinion(s)0, and readjudicate the claims de novo (the bilateral leg disability claim should be readjudicated after completion of action on the claim which is referred).  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


